748 N.W.2d 844 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Aldon CORRION, Defendant-Appellant.
Docket No. 135939. COA No. 282703.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 5, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Livingston Circuit Court and REMAND this case to that court for resentencing in light of People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005), and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range or state on the record a substantial and compelling reason for the departure, in accordance with MCL 769.34(3) and Babcock, supra. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.